Citation Nr: 0843969	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  03-05 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active service from August 1968 to August 
1970 and from September 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Columbia, South 
Carolina, regional office (RO) of the Department of Veterans 
Affairs (VA).

The veteran's appeal was previously before the Board in March 
2004, when it was remanded for additional development.  The 
requested development has been completed to the extent 
possible and as the decisions have remained unfavorable to 
the veteran, his appeal has been returned to the Board. 

The March 2004 remand characterized the veteran's claim for 
service connection for a left knee disability as whether new 
and material evidence had been submitted to reopen a previous 
denial of that claim.  The record showed that entitlement to 
service connection for a left knee disability had been 
previously denied in a November 1991 rating decision.  
However, the remand also noted that the claims folder did not 
contain a copy of a letter to the veteran notifying him of 
this decision and advising him of his appellate rights.  The 
remand requested that a copy of this letter be obtained from 
the RO and placed in the claim folder.  

Copies of a series of emails between the Appeals Management 
Center (AMC) and the RO dated June 2006 and June 2007 reveal 
that a copy of the missing notification letter was requested.  
However, the RO replied that their office did not have a copy 
of this letter.  

A claimant has a one year period in which to submit a notice 
of disagreement with a decision by the RO.  However, the one 
year period commences from the date that the RO mails notice 
of the decision, and not the date of the decision itself.  
38 C.F.R. § 20.302.  In this case, as there is nothing to 
confirm that the veteran was ever mailed such a notification, 
the one year period has not begun.  Hence, the November 1991 
rating decision is not final, the veteran's claim will be 
considered on a de novo basis, and the issue will be 
characterized accordingly, as reflected on the first page of 
this decision.  See Best v. Brown, 10 Vet. App. 322 (1997)

At this juncture, the Board notes that it does not prejudice 
the veteran to consider his claim for service connection for 
a left knee disability on a de novo basis.  This claim was 
both characterized as de novo and readjudicated on a de novo 
basis before it was returned to the Board, as reflected in 
the September 2008 supplemental statement of the case.  
Furthermore, the Board's decision is favorable.  Therefore, 
as there is no prejudice to the veteran, the Board may 
proceed with the de novo review.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).


FINDINGS OF FACT

1.  An August 1991 X-ray study obtained within one year of 
the veteran's discharge from his second period of active duty 
reveals degenerative changes of the left knee.

2.  Current medical evidence includes diagnoses of left knee 
arthritis confirmed by X-ray evidence. 

3.  The veteran has a diagnosis of combat related PTSD as a 
result of his Vietnam experiences. 

4.  There is credible evidence to indicate that the veteran's 
claimed stressor of exposure to enemy bombardment at LZ Cork 
occurred. 


CONCLUSIONS OF LAW

1.  Arthritis of the left knee is presumed to have been 
incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008). 

2.  PTSD was incurred due to active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.304(f) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.

Service Connection

The veteran contends that he has developed a left knee 
disability and PTSD as a result of his active military 
service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's medical records have demonstrated X-ray 
evidence of mild degenerative changes of the left knee.  If 
degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  


Left Knee

The veteran contends that he has developed a left knee 
disability as a result of active service.  The veteran's 
representative notes that the veteran complained of a trick 
knee on a report of medical history obtained at the time of 
his initial induction into active service and argues that it 
is natural to assume that any pre-existing knee problem was 
aggravated by the rigors of service.  The veteran notes that 
he injured his knee while on active duty in January 1991, and 
he believes that his current disability is a result of this 
injury.  

The service medical records from the veteran's first period 
of service are negative for evidence of an injury to or 
treatment for a left knee disability.  

Post service medical records do not contain any treatment or 
complaints pertaining to the left knee until approximately 20 
years after discharge.  The medical records contain several 
Reports of Medical History and Reports of Medical 
Examinations.  These were all negative for complaints or 
findings regarding the left knee.  The veteran answered "no" 
to a history of trick or locked knee on all of the Reports of 
Medical History obtained during this time period. 

Service medical records from the veteran's second period of 
active duty show that the veteran sustained an injury to his 
left knee in early January 1991.  

May 1991 service medical records from Fort Jackson show that 
the veteran had a history of a twisted knee in January 1991 
in Saudi Arabia.  Following the examination, the impression 
was a capsular sprain of the left knee.  The knee was to be 
reevaluated in 60 days if there was no improvement.  

The May 1991 demobilization examination found that the lower 
extremities were normal.  However, the veteran answered "yes" 
to a history of trick or locked knee on a Report of Medical 
History obtained in May 1991.  The doctor's summary indicated 
that this was a reference to knee pain for the past five 
months due to a slip and twist of the knee.  

A June 1991 Statement of Medical Examination and Duty Status 
noted that the veteran had injured his left knee in Saudi 
Arabia on or about January 1, 1991.  This was likely to 
result in a temporary disability.  

June 1991 service medical records show that the veteran 
underwent an arthrogram of the left knee.  The veteran had a 
six month history of left knee pain following a January 1991 
injury.  The examination was to rule out a meniscal tear.  
The test found no evidence of a meniscal tear or loose 
bodies.  The cruciate ligaments were intact.  The impression 
was of a normal examination.  

The veteran was afforded a VA examination of his knees in 
August 1991.  He complained of knee pains, which were 
becoming more frequent and severe.  An X-ray study revealed 
mild degenerative joint disease of both knees.  Following the 
examination, the impression was osteoarthritis of both knees.  

The veteran underwent a VA Agent Orange examination in August 
1991.  The musculoskeletal examination noted some complaints 
of pain in the left arm, right shoulder and low back.  The 
veteran did not report any left knee problems.  The 
impression included osteoarthritis of both knees. 

October 1992 VA treatment records show that the veteran was 
seen for complaints of left knee pain.  The history of the 
injury in Saudi Arabia was noted, although it was said to 
have occurred in early 1990.  The veteran said that his knee 
went out about two or three times each week, and that it hurt 
when he ran.  On examination, there was a full range of 
motion, with crepitus.  The ligaments were okay.  An X-ray 
study showed minor degenerative changes.  The impression was 
internal derangement of the left knee.  The recommendations 
included eventual arthroscopic surgery of the left knee.  

January 1993 VA treatment records show the veteran still 
experienced left knee pain.  The impression was internal 
derangement of the left knee.  

A November 1999 VA X-ray study of the left knee revealed 
osteoarthritis.  Other November 1999 VA records contain an 
assessment of left knee patellar syndrome. 

A February 2001 private magnetic resonance imaging study 
resulted in an impression of moderately advanced 
osteoarthritic changes of the left knee with complex tear in 
the mid and posterior medical meniscus.  

An August 2001 operative report shows that the veteran 
underwent a knee scope and partial medial meniscectomy for 
repair of a medial meniscal tear. 

The veteran continued to experience bilateral knee pain in 
April 2002.  

A January 2003 orthopedic note indicates the veteran 
complained of bilateral knee pain, worse on the left than the 
right, which had been present for several years.  The 
impression was advanced degenerative arthritis of the 
bilateral knees, worse on the left than the right. 

February 2003 VA records include an assessment of 
osteoarthritis of the knees.  

A September 2003 orthopedic note shows that the veteran was 
still having left knee pain.  He brought in forms showing 
that he had injured his knee at Fort Jackson in 1991.  These 
reports show that the veteran twisted his left knee and was 
diagnosed as having a capsular strain.  There was no 
indication of a magnetic resonance imaging study or other 
diagnostic study to assess for injury to his anterior 
cruciate ligament.  The anterior cruciate ligament problems 
were related to the degenerative condition of the knee, and 
it was possible there had been an injury to the ligament in 
1991.  The examiner noted he had not been present at the time 
of the 1991 injury and initial treatment and that it was 
difficulty with absolute certainty to relate that injury to 
the current condition.  However, the examiner believed it was 
somewhat likely.  

The veteran was afforded a VA examination in June 2008.  The 
claims folder was reviewed by the examiner.  The veteran 
reported that he had initially experienced a left knee 
problem in 1969 in Vietnam, where he had received 
intraarticular steroids and pills without relief.  The left 
knee never improved after his release from active duty.  It 
was reinjured in 1990 and had stayed painful ever since.  The 
examiner noted that the veteran did not complain of pain on 
the August 1991 Agent Orange examination, but the examiner 
did discuss or note the other August 1991 general VA 
examination.  It was further noted that the veteran had 
undergone arthroscopic surgery in August 2001 for a medial 
meniscal tear and a grade four chondromalacia patella.  After 
examination and X-ray study, the impression was moderately 
severe osteoarthritis of the left knee with little 
progression of changes since 2004.  The examiner opined that 
in light of the fact that the knee pain apparently became 
active several years after the veteran's second period of 
service, and in light of the fact that there was no objective 
documentation of complaints of pain within the year after 
separation, the knee osteoarthritis was not related to the 
injury he sustained in 1991 or any other service connected 
knee injury.  

The Board finds that entitlement to service connection for 
the arthritis of the left knee is established.  

There is no evidence of arthritis of the left knee prior to 
the veteran's call to active duty in September 1990.  
Although the veteran was apparently not afforded a physical 
examination prior to his activation, a January 1989 periodic 
examination found that the lower extremities were normal, and 
the veteran denied a trick of locked knee on the Report of 
Medical History obtained at that time.  Therefore, as a left 
knee disability was not noted on an entrance examination, the 
veteran's left knee is presumed to have been sound upon his 
entry into service in September 1990.  Furthermore, there is 
no clear and unmistakable evidence that a left knee 
disability existed prior to this time.  38 C.F.R. § 3.304(b).  

The service medical records from the veteran's second period 
of active service clearly demonstrate that the veteran 
sustained a twisting injury to his left knee in January 1991, 
and that he continued to experience pain related to this 
injury until at least May 1991.  

Following the veteran's July 1991 discharge, he was afforded 
a VA examination in August 1991.  This examination noted 
continued knee complaints, and an X-ray study completed at 
this time demonstrated mild degenerative joint disease.  As 
this was within the first year after the veteran's discharge 
from service, the degenerative arthritis is presumed to have 
been incurred due to active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the June 2008 VA opinion found that the 
veteran's knee osteoarthritis was not related to the injury 
he sustained in 1991, and that this opinion was based in part 
on a review of the claims folder.  The examiner stated that 
the reason for this conclusion was that there was no 
objective evidence of complaints of knee pain within one year 
of discharge from service, including the August 1991 Agent 
Orange examination.  However, the record shows that the 
veteran did complain of knee pain at the August 1991 VA 
general examination, and that an X-ray study conducted at 
this time confirmed the presence of degenerative changes.  
Therefore, as the June 2008 opinion was apparently based on 
an inaccurate history, its probative value is weakened, and 
it is insufficient to rebut the presumption that arthritis 
was incurred due to service.  

Recent medical records continue to include diagnoses of 
arthritis of the left knee that are confirmed by X-ray study.  
Therefore, as the chronic disease of arthritis of the left 
knee was shown within one year of discharge from service, and 
as there is current evidence of this same disability, 
entitlement to service connection is established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

PTSD

The veteran contends that he has developed PTSD as a result 
of his experiences in Vietnam.  He notes that he was based at 
LZ Cork, and says that his base sustained enemy shelling and 
attacks on several occasions.  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in- service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). 

The Board notes that the record contains well established 
diagnoses of PTSD and that several of the veteran's doctors 
have related his PTSD to his Vietnam experiences.  For 
example, in January 2008 a VA doctor noted that he had 
treated the veteran for PTSD since June 2004, and opined that 
the veteran had experienced his PTSD from his time in 
Vietnam.  Similarly, the June 2008 VA PTSD examiner reviewed 
the claims folder and stated that the veteran's history 
included many firefights in Vietnam.  The veteran was noted 
to have been in the artillery, where he felt like a sitting 
duck because the enemy was trying to destroy his guns.  The 
impression was combat related PTSD, confirmed by a structured 
clinical interview.  Therefore, the Board notes that both a 
current diagnosis of PTSD and a link to the veteran's 
stressors are established and require no further discussion.  

The one remaining requirement to establish entitlement to 
service connection for PTSD is credible evidence that the 
veteran's claimed stressor occurred.  The veteran has 
provided stressors from both Vietnam and the Persian Gulf 
that he believes caused his PTSD.  As the VA examiners have 
attributed the PTSD to the veteran's Vietnam service, the 
Board will assess the stressors from that period of duty. 

The veteran has submitted several statements in which he 
describes his stressors.  In November 2003, the veteran 
reported that his stressors occurred at LZ Cork.  He 
described an incident in which he was confronted by an enemy 
soldier with weapon at the ready, but was pushed out of the 
way by a comrade who fired first and saved his life.  The 
veteran described this event as terrifying.  He also noted 
that the perimeter at LZ Cork had been over run the day 
before they arrived.  Although all bodies had been buried 
before their arrival, they could still smell the decaying 
flesh.  

In a May 2004 statement, the veteran stated that his unit was 
the 6th Battalion, 11th Artillery.  He indicated that the 
stressors occurred between January 1969 and June 1969 at LZ 
Cork.  The veteran noted that LZ Cork had been overrun a few 
days prior to his arrival in January 1969.  He also reported 
a mortar attack at LZ Cork in July or August of 1969.  He 
said that his eye was injured when the light bulb in his 
bunker was shattered and glass fell in his eye.  Finally, the 
veteran related another incident at LZ Cork in which he was 
approached by an enemy soldier who was preparing to fire.  
One of the veteran's comrades pushed him out of the way, shot 
the enemy soldier, and saved his life.  

The veteran submitted an additional stressor letter in August 
2007.  He noted that while stationed at LZ Cork, the enemy 
frequently tried to destroy their emplacements in order to 
prevent them from providing artillery support to the 
infantry.  The veteran reported that they were mortared three 
to four times each week while at LZ Cork, and again noted 
that he was injured due to broken glass in his eye during one 
of these attacks.  

The veteran's personnel records are incomplete, but they 
confirm that the veteran served in Vietnam from January 1969 
to January 1970.  They also confirm that he served in Battery 
B of the 6th Battalion, 11th Artillery.  July 1969 records 
show that the veteran requested a transfer from Battery B, 
6th Battalion, 11th Artillery to long range reconnaissance 
because he was not working in his primary military 
occupational specialty.  

The veteran's service medical records show that he was 
treated for headaches on February 17, 1969 after he was 
struck in the head by an ammo box.  He was also treated for 
having a piece of glass in his eye in July 1969, but the 
treatment record does not comment as to how the injury 
occurred. 

A description of the veteran's stressors was provided to the 
U.S. Army & Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Unit Records 
Research (CURR)).  The reply noted that a 1969 unit history 
submitted by the 6th Battalion, 11th Artillery had been 
reviewed.  This documents that the unit areas of operation 
included LZ Cork.  The history also documented that during 
the post Tet period of May to July of 1969, there had been 
numerous attacks on fire bases jointed occupied by 11th 
Infantry Brigade and soldiers of the 6th Battalion, 11th 
Artillery.  By July 1969, these had dwindled to sporadic 
mortar attacks.  However, the history did not document any 
specific attacks at LZ Cork.  

The Board has conducted an internet search for a history of 
events at LZ Cork and discovered two separate chronological 
descriptions of events.  These histories confirm that LZ Cork 
was over run by the enemy on January 18, 1969, and that 
mortar and rocket fire continued for several days afterward.  
They also both show that on February 23, 1969, LZ Cork had 
been hit by a large amount of mortar and rocket propelled 
grenades.  

After careful consideration of the veteran's contentions and 
the evidence, the Board finds that there is credible evidence 
that at least one of his claimed stressors occurred.  The 
veteran has stated that his unit was stationed at LZ Cork 
where it was repeatedly subjected to bombardment from enemy 
mortar fire.  Although the report from JSRRC was unable to 
document any specific attacks at LZ Cork, it does confirm 
that elements of the veteran's unit were at LZ Cork, and that 
fire bases were attacked during this period.  However, the 
two internet histories confirm that LZ Cork was subjected to 
heavy bombardment on February 23, 1969, which was during the 
period the veteran states he was at this fire base.  There 
are no records that would place him elsewhere, and the 
veteran's presence with his unit is sufficient to verify his 
claimed stressors.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002).  The Board believes that the veteran's 
credibility is enhanced by his statements to the effect that 
he arrived at LZ Cork a few days after it was over run in 
January 1969.  Although the exact date of the veteran's 
arrival at LZ Cork is not established by his records, they do 
show that he arrived in Vietnam in January 1969.  The 
veteran's credibility is bolstered both by the fact that the 
occurrence of the over run is noted by both of the internet 
histories, and that the veteran did not claim he was present 
for that event but only arrived shortly thereafter.

Therefore, as there is credible evidence that the veteran's 
claimed stressor of being exposed to enemy mortar fire 
occurred, as there is a current diagnosis of PTSD, and as 
this diagnosis has been related to the veteran's experiences 
in Vietnam by medical experts, entitlement to service 
connection for PTSD is established. 


ORDER

Entitlement to service connection for osteoarthritis of the 
left knee is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to service connection for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


